Citation Nr: 1711795	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  09-13 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a left hand disability.

2. Entitlement to a rating in excess of 10 percent for chondromalacia of the left knee.

3. Entitlement to a rating in excess of 10 percent for chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to October 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board previously remanded this matter in August 2011 and November 2014.
 
The issue of entitlement to an increased rating for fracture left humerus with left shoulder rotator cuff tendonitis has been raised by the record in a statement received by the Jackson RO on October 1, 2007, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds that the Veteran's claim must again be remanded for additional development prior to adjudication by the Board.  Upon review of the claims file, the Board notes that VA treatment records since September 2011, which could assist in supporting the Veteran's claims, have not been associated with the claims file. Accordingly, the AOJ should assist the Veteran in obtaining any outstanding VA medical records.  38 U.S.C.A § 5103A (c)(3) (West 2014); 38 C.F.R. § 3.159 (2016); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (Observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered). 

Additionally, in November 2014, the Veteran's claims were remanded to afford the Veteran a VA examination to determine the current severity of her left and right knee disabilities, and to obtain an opinion regarding the etiology of any current left hand disability.  The evidence of record indicates that the Veteran did not attend an examination scheduled in May 2016.  In February 2017, the Veteran's representative stated that the Veteran did not receive proper notice regarding the May 2016 examination.  In light of the statement by the Veteran's representative, the Board finds that a new VA examination should be scheduled for the Veteran. 

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate efforts to obtain and associate with the Veteran's claims file any outstanding VA treatment records since September 2011.  If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159 (e) should be provided to the Veteran.

2. After the above development has been completed, the Veteran should be afforded a new VA examination to determine the current level of disability associated with her service-connected left and right knee disabilities, and to obtain an opinion regarding the nature and etiology of any current disability of the left hand.  The Veteran's claims file should be made available for review by the examiner in conjunction with the examination.  The examiner should note review of the claims file in the accompanying report.  

Notification of the new examination must be provided to the Veteran that informs her of the consequences of failing to attend the examination.  This notification must be documented in the claims file. 

Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.

The examiner should also opine as to the following:

Is any current disability of the left hand at least as likely as not incurred in, or due to, the Veteran's period of active service?

Is any current disability of the left hand at least as likely as not caused by the residuals of the Veteran's service-connected left humerus fracture?

Is any current disability of the left hand at least as likely as not aggravated beyond the natural progression by the residuals of the Veteran's service-connected left humerus fracture?

If any of the requested opinions cannot be provided without resort to speculation, the examiner should explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of medical knowledge.

3. Thereafter, take any additional development action deemed warranted and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and her representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

